249 U.S. 454 (1919)
BARBOUR
v.
STATE OF GEORGIA.
No. 191.
Supreme Court of United States.
Submitted January 24, 1919.
Decided April 14, 1919.
ERROR TO THE SUPREME COURT OF THE STATE OF GEORGIA.
Mr. William W. Osborne and Mr. A.A. Lawrence for plaintiff in error.
Mr. Clifford Walker, Attorney General of the State of Georgia, for defendant in error.
*458 MR. JUSTICE BRANDEIS delivered the opinion of the court.
The Georgia prohibitory liquor law was approved November 18, 1915; but, by its terms, did not become effective *459 until May 1, 1916. Under it Barbour was convicted for having in his possession on June 10, 1916, more than one gallon of vinous liquor. (Georgia Laws, Extraordinary Session, 1915, Part 1, Title 2, No. 4, § 16 & 30, pp. 90, 99, 105.) He asserted that the liquor had been acquired by him before May first; and contended that the statute, if construed to apply to liquor so acquired, was void under the Fourteenth Amendment. The Supreme Court of the State overruled this contention and affirmed the sentence. 146 Georgia, 667. The case comes here on writ of error under § 237 of the Judicial Code.
That a State which has enacted a prohibitory law may forbid the mere possession of liquor within its borders was decided in Crane v. Campbell, 245 U.S. 304; but it did not appear there when the liquor had been acquired. Whether the prohibition of sale may be constitutionally applied to liquor acquired before the enactment of the statute was raised in Bartemeyer v. Iowa, 18 Wall. 129, and Beer Company v. Massachusetts, 97 U.S. 25, 32-33; but was not decided. The question presented here however is simpler. For the exact date when Barbour acquired the liquor is not shown; and we must assume, as the Supreme Court of Georgia did, that it was acquired during the period of five months and twelve days between the enactment of the law and the date when it became effective. Does the Fourteenth Amendment, by its guarantee to property, prevent a State from protecting its citizens from liquor so acquired?
A State having the power to forbid the manufacture, sale, and possession of liquor within its borders may, if it concludes to exercise the power, obviously postpone the date when the prohibition shall become effective, in order that those engaged in the business and others may adjust themselves to the new conditions. Whoever acquires, after the enactment of the statute, property thus declared noxious, takes it with full notice of its infirmity and that *460 after a day certain its possession will, by mere lapse of time, become a crime. It is well settled that the Federal Constitution does not enable one to stay the exercise of a State's police power by entering into a contract under such circumstances. Diamond Glue Co. v. United States Glue Co., 187 U.S. 611, 615. Compare Calder v. Michigan, 218 U.S. 591, 599. Nor can he do so by acquiring property.
The defendant raised, in his amended motion for a new trial, the further objection that the law was unconstitutional as applied to him, because the liquor had been acquired before the statute was enacted; but the trial judge denied the motion and declined to approve any of the grounds on which it was based. In accordance with the state practice its Supreme Court therefore refused to consider the point. Dickens v. State, 137 Georgia, 523; Harris v. State, 120 Georgia, 196, 197. Consequently the question is not before us, Louisville & Nashville R.R. Co. v. Woodford, 234 U.S. 46, 51; and on it we express no opinion.
The judgment of the Supreme Court of Georgia is
Affirmed.